Exhibit 10.3

NUANCE COMMUNICATIONS, INC.
AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT
This Amendment No. 1 to Employment Agreement (the “Amendment”) is made by and
between Nuance Communications, Inc. (the “Company”) and Paul A. Ricci (the
“Executive”), effective as of November 12, 2013 (the “Effective Date”).
A.
The Company and Executive previously entered into an employment agreement dated
November 11, 2011 providing for the employment of Executive as Chairman and
Chief Executive Officer of the Company (the “Agreement”).

B.
The Company and Executive have agreed to the following amendments to the
Agreement.

C.
All defined terms contained in this Amendment, unless otherwise clearly
indicated, will have the meaning as set forth in the Agreement.

I.    Amendment of Section 2 of the Agreement: Employment Term
Section 2 of the Agreement entitled “Employment Term” is hereby amended in its
entirety as follows:
2. Employment Term.
Subject to earlier termination as provided for below, the Company will employ
Executive for a term of four (4) years commencing on the Effective Date of the
Agreement through November 11, 2015. The term of employment hereunder may then
be extended for successive additional terms of one (1) year each (each, a
“Successive One-Year Term”) with mutual written notice of the intent to extend
by the Company and the Executive at least one hundred and eighty (180) days
prior to the end of the initial four (4) year term or any Successive One-Year
Term. The term of employment under this Agreement shall include the initial four
(4) year period and any Successive One-Year Terms (the “Employment Term”). If
the Company or the Executive elect not to extend the Employment Term beyond
November 11, 2015 or at the conclusion of any Successive One-Year Term, written
notice of this election shall be considered a “Notice of Non-Renewal”. If either
party fails to respond to a request to extend, or if neither party notifies the
other that it intends to extend, then a Notice of Non-Renewal will be deemed to
have occurred.
Notwithstanding the foregoing, Executive and the Company acknowledge that this
employment relationship may be terminated at any time prior to the expiration of
the Employment Term, upon ninety (90) days written notice to the other party,
with or without Cause or for any or no reason, at the option either of the Board
or Executive and that in the event the Company or Executive terminate
Executive’s employment with the Company prior to the end of the Employment Term,
Executive will only be entitled to those payments and benefits, if any, as
provided for in Section 5 of the Agreement and this Amendment.
II.    Amendment of Section 3(b) of the Agreement: Compensation
Section 3(b) of the Agreement is hereby amended in its entirety as follows:
(b) Performance Bonus. Executive will be eligible to receive a target bonus of
up to one hundred fifty percent (150%) of Executive’s then Base Salary based
upon the achievement of performance goals for Fiscal Year 2014 by the
Compensation Committee of the Board. The performance goals will be based on the
Company’s achievement of goals for proforma revenue and earnings or other
performance goals, determined by the Compensation Committee of the Board, after
receiving input from, and consulting with, Executive. The actual percentage of
Base Salary payable as a bonus for any year will depend, upon the extent to
which the applicable performance criteria have been achieved. Any bonus actually
earned will be paid as soon as practicable (but no later than two and one-half
(2 ½) months) after the end of the fiscal year for which the bonus is earned.
Once the performance goals are approved by the Board on or before November 29,
2013, they may not be changed.
III.    Equity Grants
Section 3(c) of the Agreement is hereby amended in its entirety as follows:
(c) Equity Grants. Upon the execution of this Amendment, the Company will grant
to the Executive a stock purchase right, intended to be entirely exempt from
Section 409A, to purchase two hundred and fifty thousand (250,000) shares of
restricted common stock of the Company at a per share purchase price equal to
the par value of the Company’s common stock on the date of the grant (the “Stock
Purchase Right”). Subject to Executive’s continued employment with the Company
or pursuant to Section 5 of the Agreement and this Amendment, any shares
acquired under the Stock Purchase Right will time-vest on November 11, 2015. In
addition, the Company will grant to the Executive two hundred and fifty thousand
(250,000) shares under a performance-based restricted stock unit award (the “RSU
Award”) that will vest upon determination of achievement of goals as set and
determined

1

--------------------------------------------------------------------------------



by the Compensation Committee of the Board for Fiscal Year 2015. The Stock
Purchase Right and the RSU Award shall be represented by, and subject to, the
terms of award agreements to be prepared in accordance with the terms herein.
The performance goals for the RSU Award will be determined by November 12, 2013.
Once the performance goals are approved by the Compensation Committee of the
Board on or before November 12, 2013, they may not be changed.        
IV.    Amendment of Section 3(d): Car Allowance
Section 3(d) of the Agreement is hereby amended in its entirety as follows:
(d) Car Allowance. During the Employment Term, the Company will reimburse
Executive up to a gross amount of $20,000 per calendar year, less applicable tax
withholdings (or such greater amount as approved by the Board or Compensation
Committee, consistent with the Company’s practice with respect to other
executive officers) for use towards a car leased by the Company or via a car
allowance included in the Executive’s pay. The lease allowance is inclusive of
insurance costs to cover the leased vehicle. The Company shall make such
reimbursement payments by March 15th of year following the calendar year
Executive incurred such eligible car allowance expenses.
V.    Amendment of Section 3(e): Tax & Financial Services Allowance
Section 3(e) of the Agreement is hereby amended in its entirety as follows:
(e) Tax & Financial Services Allowance. The Company will reimburse Executive for
reasonable professional services expenses incurred by Executive for tax,
financial and/or estate planning. The Company will reimburse Executive only for
expenses that do not exceed a gross amount equal to twenty five thousand dollars
($25,000) per calendar year, less applicable tax withholdings. The Company shall
make such reimbursement payments by the end of the third (3rd) month following
the calendar year Executive incurred such eligible tax and financial service
allowance expenses.
VI.    Amendment of Section 4(e): Post-Retirement Medical Benefit
Section 4(e) of the Agreement is hereby amended in its entirety as follows:
(e) Post-Retirement Medical Benefit. For the period following a termination of
the employment of the Executive based upon a Notice of Non-Renewal or a
termination by the Company for a reason other than Cause, Death, Disability or
Due to Good Reason (each as defined below), the Company shall reimburse
Executive up to a maximum gross amount of twenty-five thousand dollars ($25,000)
annually for a period of 10 years following termination, less applicable tax
withholdings, for expenses incurred to purchase medical or health insurance. The
Company shall make such reimbursement payments by the end of the third (3rd)
month following the calendar year Executive incurred such eligible
post-retirement medical or health insurance expenses.
VII.    Amendment of Section 5(a): Termination By the Company other than for
Cause, Death or Disability
Section 5(a) of the Agreement is hereby amended in its entirety as follows:
(a) Termination by the Company other than for Cause, Death or Disability. In the
event of a termination of Executive’s employment based upon a Notice of
Non-Renewal, or if Company terminates Executive for a reason other than Cause,
Death or Disability (each as defined below) then, subject to Executive's
compliance with the provisions in Section 5(e), Executive will be entitled to
receive through the term of the Severance Period:
(i) continuing payments equal to one and one half (1 ½) times Executive's Base
Salary, as then in effect, during the Severance Period. These payments will be
calculated by taking the one and one half (1 ½) times Executive’s base salary
and then dividing it into equal amounts by the number of payroll periods during
the Severance Period. These payments will be made in accordance with the
Company's normal payroll policies and subject to the usual, required
withholding.
(ii) continuing payments equal to one and one half (1 ½) times Executive's
target Performance Bonus, which had been in effect in the fiscal year ending
prior to the year of termination. In the event that Executive earned more than
the target bonus in the fiscal year ending prior to the year of termination,
that amount will be utilized. These payments will be calculated by taking the
one and one half (1 ½) times Executive's target Performance Bonus (or the amount
actually received in the fiscal year prior to the year of termination, whichever
is higher) that had been in effect in the fiscal year ending prior to the year
of termination and then dividing it into equal amounts by the number of payroll
periods during the Severance Period. These payments will be made in accordance
with the Company's normal payroll policies and subject to the usual, required
withholding.
(iii) continued payment by the Company of the group medical, dental and vision
continuation coverage premiums for Executive and Executive's eligible dependents
under Title X of the Consolidated Budget Reconciliation Act of 1985, as amended
("COBRA") during the Severance Period under the Company's group health plans, as
then in effect. However, if the Company

2

--------------------------------------------------------------------------------



determines after diligently pursuing all alternatives that it cannot provide the
COBRA benefits in this clause (iii) without actually violating applicable laws
(including, without limitation, Section 2716 of the Public Health Service Act
and the Employee Retirement Income Security Act of 1974, as amended), the
Company in lieu thereof will provide to Executive a taxable lump sum payment in
an amount equal to the monthly COBRA premium that Executive would be required to
pay to continue the group health coverage in effect on the date of Executive’s
termination of employment (which amount will be based on the premium for the
first month of COBRA coverage) for the number of months equal to the Severance
Period, which payment will be made regardless of whether Executive elects COBRA
continuation coverage;
(iv) continued payment of the annual premium for the remaining term of the life
insurance policy specified in Section 4(c) above;
(v) continued vesting of any unvested time-based stock purchase rights for a
period of twenty-four (24) months following Executive’s employment termination
date;
(vi) if Executive is employed through the end of the fiscal year and terminates
prior to the determination of achievement level of performance shares for that
period, Executive will receive the shares for the applicable period based on
achievement level on the date of determination, even if Executive is no longer
an active employee;
(vii) full accelerated vesting of any unvested performance-based restricted
stock units; and
(viii) an extended period of time to exercise vested options for a period of two
(2) years or until their original expiration date, whichever is sooner.
VIII.    Amendment of Section 5(b): Termination due to Death or Disability
Clause (v) of Section 5(b) of the Agreement is amended in its entirety to read
as follows:
(v) receive Company-paid coverage for a period of up to three (3) years or as
eligible under Title X of COBRA for Executive (if applicable) and Executive’s
eligible dependents under the Company’s health benefit plans (or, at the
Company’s option, coverage under a separate plan), providing benefits that are
no less favorable than those provided under the Company’s plans immediately
prior to Executive’s death, provided, however, if the Company determines in its
sole discretion that it cannot provide the COBRA benefits in this clause (v)
without potentially violating applicable laws (including, without limitation,
Section 2716 of the Public Health Service Act and the Employee Retirement Income
Security Act of 1974, as amended), the Company in lieu thereof will provide to
Executive a taxable lump sum payment in an amount equal to the monthly COBRA
premium that Executive would be required to pay to continue the group health
coverage in effect on the date of Executive’s termination of employment (which
amount will be based on the premium for the first month of COBRA coverage) for a
period of three (3) years following Executive’s termination of employment, which
payment will be made regardless of whether Executive elects COBRA continuation
coverage;
IX.    Amendment of Section 5(e): Conditions to Receive Severance Package
Section 5(e) of the Agreement is amended in its entirety to read as follows:
(e) Conditions to Receive Severance Package. Except for the Accrued Obligations,
the applicable provisions of his equity award agreements and the Company’s
equity plan(s) under which his equity awards were granted, and other payments to
which Executive may be entitled by law, the severance payments, continued
benefits (or lump sum payment of benefits, as applicable), continued vesting,
vesting acceleration and the ability to exercise stock options described in this
Section 5 will be provided to Executive if the following conditions are
satisfied: (i) Executive complies with all surviving provisions of the
Confidential Information Agreement, and any other confidentiality or proprietary
rights agreement signed by Executive and the non‑competition provisions set
forth herein (to the extent permitted by applicable laws); and (ii) Executive
executes and delivers to the Company, and does not revoke, a full general
release, in a form acceptable to the Company, releasing all claims, known or
unknown, that Executive may have against the Company, and any subsidiary or
related entity, their officers, directors, employees and agents, arising out of
or any way related to Executive’s employment or termination of employment with
the Company (the “Release”) which the Company will provide to Executive no later
than five (5) days following the date of Executive’s termination of employment,
provided the Release becomes effective and irrevocable no later than sixty (60)
days following the date of Executive’s termination of employment (such deadline,
the “Release Deadline Date”). If the Release does not become effective and
irrevocable by the Release Deadline Date, Executive will forfeit any rights to
severance or benefits under this Agreement. If the Release becomes effective by
the Release Deadline Date, severance payments and benefits under this Agreement
will be provided, or in the case of installments, will commence, on the sixtieth
(60th) day following the date of Executive’s termination of employment and any
severance payments and benefits otherwise payable to Executive during the sixty
(60) day period immediately following the date of Executive’s termination of
employment will be provided in a lump sum to Executive on the

3

--------------------------------------------------------------------------------



sixtieth (60th) day following Executive’s termination of employment, with any
remaining payments and benefits to be provided in accordance with this
Agreement.
X.    Amendment of Section 5(i): Good Reason
Section 5(i) of the Agreement is amended in its entirety to read as follows:
Good Reason. For purposes of this Agreement, "Good Reason" means (i) without the
Executive's consent, a significant reduction of the Executive's duties,
position, reporting status, or responsibilities relative to the Executive's
duties (for the avoidance of doubt, a significant reduction of duties will be
deemed to occur if the Company’s shareholders do not elect the Executive to the
Board following proper nomination, and/or if, assuming the Executive is a member
of the Board, the Board does not appoint Executive as Chairman), position,
reporting status, or responsibilities in effect immediately prior to such
reduction, or the removal of the Executive from such position, duties and
responsibilities or change in reporting status, unless the Executive is provided
with comparable duties, position and responsibilities or reporting status; also
a reduction in duties, position, reporting status or responsibilities by virtue
of the Company being acquired and made part of a larger entity will constitute
"Good Reason" unless the Executive remains in his position as Chief Executive
Officer of a publicly traded company that conducts substantially the same core
operations, business and activities as were conducted by the Company prior to
any such acquisition or similar corporate transaction; (ii) without the
Executive's consent, a substantial reduction, by the Board of the Executive’s
Base Salary as in effect immediately prior to such reduction (unless such
reduction is part of an overall Company effort that effects similarly situated
senior executives of the Company); (iii) without the Executive's consent, the
requirement that Executive relocate his principal place of employment more than
fifty (50) miles from the current location of the Company's principal executive
offices in Sunnyvale, CA; (iv) a material breach by the Company of this
Agreement; and (iv) failure of Executive to be nominated as a Board member.
Executive will not resign for Good Reason without first providing the Company
with written notice of the acts or omissions constituting the grounds for "Good
Reason" within ninety (90) days of the initial existence of the grounds for
"Good Reason" and, if such grounds are susceptible to cure, a reasonable cure
period of not less than thirty (30) days following the date of such notice. Any
resignation for Good Reason must occur within two years of the initial existence
of the grounds constituting Good Reason.
XI.    Amendment of Section 15: Arbitration and Equitable Relief
Section 15(b) of the Agreement is amended in its entirety to read as follows:
The arbitrator and/or any state or federal court will apply California law to
the merits of any dispute or claim, without reference to the rules of conflict
of law. Executive hereby expressly consents to the personal jurisdiction of the
state and federal courts located in Santa Clara County California for any action
or proceeding arising from or relating to this Agreement and/or relating to any
arbitration in which the parties are participants.
XII.    Amendment of Section 18: Governing Law
Section 18 of the Agreement is amended in its entirety to read as follows:
18. Governing Law. This Agreement will be governed by the laws of the State of
California (with the exception of its conflict of law provisions).
XIII.    Amendment of Section 20: Attorneys’ Fees
Section 20 of the Agreement is amended in its entirety to read as follows:
20. Attorneys’ Fees. Executive will be reimbursed his reasonable attorneys’ fees
incurred with respect to the negotiation of this Amendment, provided that
Executive delivers to the Company proper documentation with respect to the fees
incurred and that in no event will the reimbursement be made later than
March 15, 2014.
XIV.    Amendment of Section 21: Code Section 409A
Section 21 of the Agreement is amended by adding the following provision as a
new Section 21(d) of the Agreement immediately following Section 21(c):
(d) Reimbursement benefits provided under the Agreement are intended to be
exempt from or comply with Section 409A under Treasury Regulation
Sections 1.409A‑1(b)(9)(v) and/or 1.409A‑3(i)(1)(iv), such that they do not
provide for the impermissible deferral of any compensation.

4

--------------------------------------------------------------------------------



XV.    Code Section 280G
The Agreement is hereby amended by adding the following provision as a new
Section 22 of the Agreement:
22. Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Code, and
(ii) but for this Section 22, would be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then Executive’s benefits under
this Agreement shall be either
delivered in full, or
delivered as to such lesser extent which would result in no portion of such
benefits being subject to the Excise Tax,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by
Executive on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code. If a reduction in severance and other benefits
constituting “parachute payments” is necessary so that benefits are delivered to
a lesser extent, reduction will occur in the following order: (1) reduction of
cash payments in reverse chronological order (i.e., the cash payment owed on the
latest date following the occurrence of the event triggering the excise tax will
be the first cash payment to be reduced), (2) cancellation of equity awards
granted within the twelve-month period prior to a “change of control” (as
determined under Code Section 280G) that are deemed to have been granted
contingent upon the change of control (as determined under Code Section 280G),
in the reverse order of date of grant of the awards (i.e., the most recently
granted equity awards will be cancelled first), (3) cancellation of accelerated
vesting of equity awards in the reverse order of date of grant of the awards
(i.e., the vesting of the most recently granted equity awards will be cancelled
first) and (4) reduction of continued employee benefits in reverse chronological
order (i.e., the benefit owed on the latest date following the occurrence of the
event triggering the Excise Tax will be the first benefit to be reduced). In no
event will Executive have any discretion with respect to the ordering of payment
reductions.
Unless the Company and Executive otherwise agree in writing, any determination
required under this Section shall be made in writing by a nationally recognized
firm of independent public accountants selected by the Company (the
“Accountants”), whose determination shall be conclusive and binding upon
Executive and the Company for all purposes. For purposes of making the
calculations required by this Section, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of
Section 280G and 4999 of the Code. The Company and Executive shall furnish to
the Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section. The Company shall
bear all costs for fees related to the Accountants’ services in connection with
any calculations contemplated by this Section.

5

--------------------------------------------------------------------------------





This Amendment and the Agreement (to the extent not amended hereby), together
with the Confidential Information Agreement, the Company’s organizational
documents, the equity award agreements entered into between Executive and the
Company and the applicable Company equity plan(s), constitute the entire
agreement and understanding between the Company and Executive concerning the
subject matter herein and Executive’s employment relationship with the Company,
and supersede and replace in their entirety all prior and contemporaneous
agreements and understandings whether written or oral between Executive and
Company. Except as expressly modified by the terms of this Amendment, the
Agreement will remain in full force and effect in accordance with its terms.
This Amendment will be governed by the laws of the State of California (with the
exception of its conflict of law provisions).
In Witness Whereof, each of the Parties has executed this Amendment, in the case
of the Company by its duly authorized officer, as of the Effective Date.
NUANCE COMMUNICATIONS, INC.
EXECUTIVE
/s/ Robert J. Frankenberg
/s/ Paul A. Ricci
By: Robert J. Frankenberg                                       
Paul A. Ricci




6